Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 August 6, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Osterweis Fund (S000004931) Osterweis Strategic Income Fund (S000004930) Osterweis Strategic Investment Fund (S000029833) Osterweis Institutional Equity Fund (S000037845) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Osterweis Fund, the Osterweis Strategic Income Fund, the Osterweis Strategic Investment Fund and the Osterweis Institutional Equity Fund (the “Funds”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Funds dated July 31, 2012, and filed electronically as Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A on July 31, 2012. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. Secretary of the Trust
